DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-20 are allowable. The restriction requirement between Species I-IV, as set forth in the Office action mailed on March 18, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 18, 2020 is withdrawn.  Claims 10 and 15, directed to Species III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with David Goren on February 10, 2021.

The application has been amended as follows: 
In claim 1, line 16, after “annular conductor”, insert –plate--;
In claim 2, line 2, delete “cylindrical conductor”, insert –conductive cylinder--;
In claim 3, line 2, after “annular conductor”, insert –plate--;
In claim 6, line 1, delete “cylindrical conductor”, insert –conductive cylinder--;
In claim 7, page 4, line 1, delete “cylindrical conductor”, insert –conductive cylinder--;
In claim 9, line 5, delete “cylindrical conductor”, insert –conductive cylinder--;
In claim 12, line 9, after “support ring;”, insert –an annular conductor extending between and electrically contacting said respective circular top edges of said inner and outer conductive cylinders;--;
In claim 19, line 1, delete “comprises”; insert –plate--; and
In claim 19, line 2, delete “an annular conductive plate extending”, insert –extends--.

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

With respect to claims 7 and 12, the closest prior art, Shannon et al., discloses a coaxial resonator comprising a hollow inner conductive cylinder, a hollow outer conductive cylinder, an annular conductor, and a hollow center conductive cylinder. However, the prior art fails to teach, nor is there motivation for a power coupler comprises: an axial center conductor connected at a first end to said VHF generator and extending through the interior of said hollow inner conductive cylinder to a second end thereof at a selected axial location; plural respective openings through said inner conductive cylinder and coinciding with a circular plane at said selected axial location; plural respective spoke conductors extending radially from said second end of said axial center conductor through said plural respective openings and terminating at and contacting said center conductive cylinder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                       

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716